I know of no law which requires that the summons shall bear the same date as the writ. Indeed, it has been held not to be matter of abatement if it is not dated at all. Rogers v. Farmer, 25 N.H. 511. It need not be served upon the defendant until fourteen days or twenty-eight days before court, as the case may be; and it is impossible to imagine what difference it can make whether it is dated the day it is served, or three weeks or three months earlier, when the writ was made. This summons was in the form prescribed by the law in force at the time of its date, and I think the demurrer must be sustained.